COXE, District Judge.
The libelant seeks to enforce a lien upon the propellor Oscoda for damages occasioned by the breach of a partly executed contract of towage. The exceptions dispute the jurisdiction of the court. I am of the opinion that the propeller, having entered upon the agreement to tow the libelant’s barge during the entire season of 1894, is answerable in rein for the breach of the agreement by the abandonment of the barge in September. The G. L. Rosenthal, 57 Fed. 254; The Oregon, 5 C. C. A. 229, 55 Fed. 666, 677. The libel is also excepted to because the allegations of damage are indefinite and uncertain. In view of the somewhat unusual character of the agreement it is thought that the libel should point out the manner in which the alleged damages arose with sufficient distinctness to enable the respondent to meet the claim at the trial. The fourth exception is sustained. The others are overruled. The libelant may amend within 20 days.